PER CURIAM.
Gregory Siep Whitney appeals a post-judgment order denying credit for time served in jail.
Wfiiile Whitney was in jail in Seminole County, Orange County issued a warrant for his arrest. The record shows that the Orange County Sheriffs Office later returned the warrant unserved to the Criminal Division of the Circuit Court at the latter’s request. The trial court correctly denied the credit because the warrant was never executed. See Gethers v. State, 838 So.2d 504 (Fla.2003) (holding that “absent *1012the execution of an arrest warrant, a defendant who is in jail in a specific county-pursuant to an arrest on one or more charges need not be given credit for time served in that county on charges in another county when the second county has only lodged a detainer against the defendant.”)
AFFIRMED.
THOMPSON, C.J., PETERSON and SAWAYA, JJ., concur.